PeR CuRiam.
The Recorder’s Court of Randolph County was established pursuant to the authorization given by G.S. 7-218. By express language courts created pursuant to that section are courts of record. They have jurisdiction of all criminal offenses “below the grade of a felony.” G.S. 7-222.
The wilful failure of a husband to support his wife is a misdemeanor. G.S. 14-322, 14-325.
Jurisdiction of proceedings under the Uniform Reciprocal Enforcement of Support Act are vested in courts of record “having jurisdiction to determine liability of persons for the support of dependents in any criminal proceeding.” G.S. 52A-9. When the statute was first enacted in 1951 jurisdiction was confined to the Superior Courts, but the statute was amended in 1955 and 1959. Courts established pursuant to the authority given by G.S. 7-218 now have jurisdiction to hear and determine complaints of the character filed by plaintiff in the Recorder’s Court of Randolph County.
Affirmed.